Citation Nr: 0701836	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-26 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
defective vision and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a major depressive 
disorder.

5.  Entitlement to service connection for dementia.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for cold weather 
injuries to the hands, legs, and feet.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for a dental 
condition.

11.  Entitlement to a compensable evaluation for a bilateral 
shoulder rash. 

12.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, currently evaluated as 10 
percent disabling.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the service connection claims listed 
above, denied a compensable rating for the rash on the 
veteran's shoulders, and increased compensation for the 
veteran's service-connected right ankle disability from 0 
percent to 10 percent.

In September 2006, the appellant appeared at the Waco RO and 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  

At his September 2006 hearing, the veteran indicated he 
wanted to raise a service connection claim for a right knee 
disability secondary to the service-connected right ankle 
disability.  This claim is referred to the RO for appropriate 
action.

The Board further notes that the veteran's February 2004 
notice of disagreement also raises service connection claims 
for residuals of a fractured collarbone, arthritis of the 
shoulders, and scars under the chin and right ear.  A VCAA 
letter was issued in July 2004.  It is pointed out that the 
aforementioned issues have not been developed for appellate 
review and will not be discussed in the following decision. 

In February 2002, the RO denied service connection for 
bilateral hearing loss and tinnitus.  The veteran was 
notified of this decision by letter dated March 5, 2002.  He 
did not file a timely appeal, and this decision became final.  
Therefore, these claims have been recharacterized as whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for bilateral hearing 
loss and tinnitus.  Barnett v. Brown, 83 F.3d 1380 (1996).  

In addition, the veteran's claim regarding defective vision 
has been recharacterized.  It is noted that his original 
claim of service connection was denied by the RO in Lubbock, 
Texas, in March 1947.  The veteran was notified of this 
decision and did not appeal.  Therefore, this decision is 
final.  Despite the final prior denial, the claim was 
subsequently reviewed on a de novo basis and denied by the 
Waco RO in February 2002.  The veteran did not appeal this 
decision, so it is final.  This claim was subsequently denied 
on the merits by rating decision in January 2004.  
Irrespective of the January 2004 analysis of the veteran's 
claim, the issue of new and material evidence will be 
adjudicated in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issue of entitlement to service connection for defective 
vision is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied 
entitlement to service connection for defective vision, 
bilateral hearing loss, and tinnitus.  The veteran was 
notified of this decision by a letter in March 2002, and did 
not appeal.  

2.  Evidence presented since the February 2002 RO decision 
was not previously submitted, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.  

3.  The veteran's bilateral hearing loss did not have its 
onset during active service or within any prescribed 
presumptive period and did not result from disease or injury 
in service.

4.  The veteran's current tinnitus did not have its onset 
during active service and did not result from disease or 
injury in service.

5.  The competent evidence of record establishes that the 
veteran does not have major depressive disorder.

6.  The competent evidence of record establishes that the 
veteran does not have dementia.

7.  The competent evidence of record does not indicate that 
the veteran's prostate cancer was caused or aggravated by his 
service, and prostate cancer was not diagnosed within one 
year of separation from service.

8.  The competent evidence of record does not indicate that 
the veteran's hypertension was caused or aggravated by his 
service, and hypertension was not diagnosed within one year 
of separation from service.

9.  The competent evidence of record does not indicate that 
the veteran has a current disability related to exposure to 
cold weather.

10.  The competent evidence of record establishes that the 
veteran does not have PTSD.

11.  The competent evidence of record does not establish that 
the veteran's missing teeth are the result of infection 
caused by excessive scraping or chemicals added to his 
drinking water in service. 

12.  The lesions that are currently on the veteran's 
posterior chest are not a manifestation of his service-
connected bilateral shoulder rash.

13.  Manifestations of degenerative joint disease of the 
veteran's right ankle include dorsiflexion to 25 degrees, 
plantar flexion to 45 degrees, and x-ray evidence of 
degenerative joint disease.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claims of 
entitlement to service connection for defective vision, 
bilateral hearing loss, and tinnitus have been received, and 
therefore, the claims are reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

4.  Major depressive disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  Dementia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).

7.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2002); 38 C.F.R. § 
3.303, 3.307, 3.309 (2006).

8.  Cold weather injuries to the hands, legs, and feet were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

9.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2006).

10.  A dental condition was neither incurred in nor 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 17.161 (2006).

11.  The criteria for a compensable rating for a bilateral 
shoulder rash have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

12.  From July 14, 2003, forward, the criteria for a rating 
in excess of 10 percent for degenerative joint disease of the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  The United States Court of Appeals for Veterans 
Claims (Court) recently held that these notice requirements 
apply to all five elements of a service connection claim, 
including (1) veterans' status; (2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Additional notification requirements exist for claims 
involving a request to reopen based on the submission of new 
and material evidence.  In such cases, VCAA notice must 
define what qualifies as "new" and "material" evidence and 
describe what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It is 
noted that the failure to provide proper Kent notice is 
considered harmless error when VA reopens a claim based on a 
finding of new and material evidence.  

The Board finds that the requirements with respect to the 
content of the VCAA notice have been satisfied in this case.  
The August 2003 duty to assist letter informed the appellant 
what the evidence must show to establish entitlement to 
service connection and increased ratings.  This letter 
notified the appellant that VA would help the appellant 
obtain such things as medical records, employment records, or 
records from other federal agencies.  The appellant was also 
told that it was his responsibility to make sure VA receives 
all requested records that are not in the possession of a 
federal agency.  A March 2006 letter notified the veteran of 
the information and evidence necessary to establish a 
disability rating and an effective date from which payment 
shall begin.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  It is noted that, because the Board has reopened 
the new and material evidence claims in the case at hand, any 
deficiency in the satisfaction of the Kent notification 
requirements is rendered moot.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, the August 2003 letter, which was 
provided prior to the initial unfavorable AOJ decision in 
January 2004, satisfied the requirements in effect at the 
time.  Current requirements were not met, however, until the 
March 2006 letter was sent.  However, because the appellant 
was given an opportunity to submit evidence in response to 
the March 2006 letter and was provided a meaningful 
opportunity to participate effectively in the processing of 
his claims, any defect with respect to the timing of the 
notice is nonprejudicial. 

As for the duty to assist, the result of RO development 
indicates that the appellant's service medical records were 
likely destroyed, presumed to have been lost in a 1973 fire 
at the National Personnel Records Center (NPRC) facility 
located in St. Louis, Missouri.  VA has a heightened duty to 
assist in these cases.  See, e.g., Washington v. Nicholson, 
19 Vet. App. 362, 369-70 (2005).  The Board concludes that 
the heightened duty to assist has been met in this case.  The 
claims file contains all available evidence pertinent to the 
claim, including VA medical records and private medical 
records, and a portion of the appellant's service medical 
records have been obtained.  VA has requested records 
identified throughout the claims process, and the claims file 
includes the negative replies from facilities that indicated 
they did not have the appellant's records.

The veteran was afforded VA examinations in September 2003, 
December 2003, and November 2004.  The Board finds that these 
examinations are adequate for purposes of this appeal.  The 
Board finds that further examination is not necessary, as 
there is sufficient medical evidence upon which the Board may 
base its decision.  The veteran and his representative have 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.

VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case in July 2004 and with supplemental 
statements of the case in August 2004, March 2005, and August 
2005, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

II.  New and Material Evidence 

In February 2002, the RO denied entitlement to service 
connection for defective vision, bilateral hearing loss, and 
tinnitus; in March 2002, the veteran was informed of his 
appellate rights by letter.  The veteran did not appeal this 
decision.  Therefore, this decision is final.  38 U.S.C.A. § 
7105(a); 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen these claims in July 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

Defective Vision

In February 2002, the veteran's claim of entitlement to 
service connection for defective vision was denied because 
there was no evidence of a chronic disability subject to 
service connection.  Subsequent to this denial, the veteran 
submitted VA Medical Center records indicating he was being 
treated for "visual disturbances, not elsewhere 
classified."  This evidence is new in that it was not 
considered at the time of the February 2002 denial.  It is 
material in that it suggests the veteran is currently 
receiving treatment for an eye disability other than myopia.  
Therefore, the Board finds that the claim of entitlement to 
service connection for defective vision is reopened.  

Bilateral Hearing Loss

Service connection for bilateral hearing loss was denied in 
February 2002 because there was no evidence that the veteran 
had hearing loss and that it was related to active military 
service.  Subsequent to this rating decision, the Board 
received a January 2002 letter from a private ear, nose, and 
throat doctor providing the opinion that the significant 
noise exposure and blunt head trauma the veteran suffered 
during service is responsible for the severity of his current 
hearing loss, as well as for his hearing asymmetry.  This 
evidence is new in that it was not considered at the time of 
the February 2002 rating decision.  It is material in that it 
provides an expert opinion linking the veteran's current 
hearing loss with his military service.  Therefore, the claim 
of entitlement to service connection for bilateral hearing 
loss is reopened.

Tinnitus

Service connection for tinnitus was denied in February 2002 
because there was no evidence the veteran had tinnitus and 
that it was related to his active military service.  The 
nexus opinion provided in the January 2002 letter from the 
private ear, nose, and throat doctor can also be considered 
new and material evidence for the veteran's tinnitus claim.  
As with the bilateral hearing loss claim, this letter is new 
in that it was not considered in the RO's February 2002 
rating decision.  It is also material in that it provides an 
opinion stating that the veteran experienced acoustic trauma 
in service and that this trauma is linked to a current 
hearing disability.  Therefore, the claim of entitlement to 
service connection for tinnitus is reopened.

III.  Service Connection

In general, service connection may be established for 
disability or injury incurred in or aggravated during active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

As noted above, service connection requires (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in- service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Bilateral Hearing Loss

The competent evidence of record establishes that the veteran 
was exposed to noise in service and that he currently suffers 
from hearing loss.  It does not, however, establish that his 
in-service noise exposure is the cause of his current hearing 
loss.  As for this third element of a service connection 
claim, relevant evidence of record consists of the January 
2002 private ear, nose, and throat doctor's letter and the 
December 2003 VA audiological examination.  As noted above, 
the January 2002 letter states the opinion that the veteran's 
current asymmetrical hearing loss was caused by significant 
noise exposure and blunt head trauma in service.  The 
physician further stated a belief that the veteran suffered 
blunt barotrauma to the right ear at one time, as is 
consistent with what the veteran told the physician on 
examination.  The December 2003 examination report concludes 
that it is less likely than not that current hearing loss is 
related to military service.  The examiner cited the absence 
of hearing loss treatment in the veteran's service medical 
records and the exit examination indicating normal hearing at 
discharge to support his conclusion.

Where, as here, the Board is presented with conflicting 
medical evidence, it is free to favor some medical evidence 
over other medical evidence provided it offers an adequate 
basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the 
case at hand, both opinions are based on physical examination 
of the veteran and both offer rationale to support their 
conclusions.  In addition, the Board has no reason to believe 
one physician is more qualified than the other.  However, the 
Board finds the opinion offered by the VA examiner to be much 
more probative than that of the private doctor.  

The Board finds the VA examiner's opinion to carry far more 
probative weight because it is based on a review of the 
veteran's claims file and on a more complete understanding of 
the veteran's history of noise exposure.  The VA examiner 
reviewed the existing service medical records, as well as the 
other medical records contained in the claims file.  The 
examiner was also familiar with the veteran's history of 
military noise exposure and, moreover, was aware that the 
veteran worked with cotton stripping equipment for 10 to 15 
years and with beach leveling equipment 3 or 4 years 
subsequent to service.

On the other hand, the private physician's opinion was based 
on a history as supplied by the veteran.  While this history 
includes the veteran's exposure to noise and the trauma 
caused by being thrown about in aircraft during flight, it 
does not appear that the physician was aware of the veteran's 
significant post-service noise exposure and, thus, did not 
consider the role that post-service noise exposure played in 
the development of the veteran's hearing loss.  This opinion 
is otherwise unsubstantiated by the service medical records 
and post service medical evidence.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (noting the Board is not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the medical evidence); 
see also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Pound v. West, 12 Vet. App. 
341 (1999).  In addition, this opinion is specifically 
disputed by the VA examiner, who cited the available evidence 
demonstrating that no hearing loss was incurred on active 
duty.  Therefore, the Board lends minimal probative weight to 
the private physician's conclusion.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.

Tinnitus

The analysis used to determine the bilateral hearing loss 
claim applies for the tinnitus claim as well.  The December 
2003 VA examination report, which is far more probative than 
the ear, nose, and throat doctor's January 2002 letter, 
indicates that it is less likely than not that the veteran's 
current hearing disabilities were caused by acoustic trauma 
suffered in service.  In the absence of competent evidence to 
the contrary, the Board concludes that a preponderance of the 
evidence is against the claim, and it must be denied.

Major Depressive Disorder

Pertinent law and regulations specifically limits entitlement 
to service connection to disability resulting from disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Court has stated 
that "Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability," and held that "[i]n the 
absence of proof of a present disability[,] there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

It is noted that the competent evidence of record does not 
include a diagnosis of a major depressive disorder.  In 
August 2003, the veteran underwent a depression evaluation.  
The evaluation notes the veteran had no known psychiatric 
history and the examiner expressed puzzlement as to why the 
veteran was referred for the evaluation in the first place.  
According to the evaluation report, the veteran denied 
feeling depressed/hopeless and had no decreased interest in 
life.  His concentration and memory were okay and sleep was 
okay except for waking up at night to use the bathroom.  The 
veteran denied PTSD symptomatology and there was no history 
of psychosis at any time.  This examination resulted in no 
Axis I diagnoses.  Similarly, mental health evaluations from 
April and May 2005 resulted in no Axis I diagnoses.  
Therefore, in the absence of a current disability, the 
preponderance of the evidence is against the claim, and 
service connection for major depressive disorder is denied.  

Dementia

As with the claim for major depressive disorder, the veteran 
does not have a current diagnosis of dementia.  A May 2003 VA 
Medical Center treatment record notes that the veteran was 
very upset and confused, was unsure of what medicines he was 
taking, and seemed to have an element of dementia.  However, 
his medical records do not actually carry a dementia 
diagnosis.  A May 2005 VA Medical Center record states that 
the veteran refused to cooperate with diagnostic procedures 
to rule out dementia.  The claims file contains no other 
evidence that establishes dementia.  As noted above, there 
can be no valid claim in the absence of a current disability.  
See Brammer, supra.  The preponderance of the evidence is 
against this claim, and the benefit-of-the-doubt rule is not 
for application.  Therefore, without a current diagnosis, the 
claim of entitlement to service connection for dementia must 
be denied.  

Prostate Cancer

Where a veteran served for 90 days in active service, and a 
malignant tumor develops to a degree of 10 percent or more 
within one year from the date of separation from service, 
such disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends he developed prostate cancer as a result 
of prolonged exposure to oil fuel fumes during service.  
However, his service medical records show no in-service 
evidence of prostate cancer, and the veteran has produced no 
evidence of having developed prostate cancer within a year of 
discharge.  Furthermore, the veteran was first diagnosed with 
prostate cancer in the 1990s, which is almost 50 years after 
separation from service.  Moreover, the competent evidence of 
record provides no evidence of radiation or herbicide 
exposure, nor has the veteran alleged such exposure, to 
warrant presumptive service connection on those bases.  See 
38 C.F.R. § 3.307(a)(6), 3.309(d),(e).  

The veteran's medical records provide no opinion as to the 
etiology of his prostate cancer.  In fact, the only opinion 
as to the cause of the veteran's prostate cancer comes from 
the veteran himself.  Although the veteran may sincerely 
believe that his prostate cancer is related to exposure to 
oil fuel fumes during military service, it is well 
established that, as a layperson, he is not considered 
capable of opining, no matter how sincerely, as to the 
etiology of a disability.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, in the absence of competent medical evidence to 
the contrary, this claim must be denied.  

The benefit-of-the-doubt doctrine is not for application in 
this case, as the evidence is not in relative equipoise.  The 
preponderance is against the claim, and it must be denied.

Hypertension

There is medical evidence in the claims file showing that the 
veteran currently has hypertension, and that matter is not in 
dispute in this case.  (Hypertension is high arterial blood 
pressure.  Dorland's Illustrated Medical Dictionary 801 (28th 
ed. 1994)).  Various criteria for its threshold have been 
suggested, ranging from 140 systolic (the top or first number 
of the blood pressure reading, e.g., "140"/90) and 90 
diastolic (the bottom or second number, e.g., 140/"90") to as 
high as 200 systolic and 110 diastolic.  Id.)  However, there 
is no evidence that the veteran had hypertension either in 
service or within one year of separation.  The veteran's 
service medical records show his blood pressure to be 130/60 
on entrance into service and 120/70 on separation.  Without 
evidence of an in-service disease or injury, the veteran's 
claim cannot be granted.  Therefore, service connection for 
hypertension must be denied.    

Cold Weather Injuries to the Hands, Legs, and Feet

The veteran's claim of cold weather injuries to the hands, 
legs, and feet must also be denied, as the veteran cannot 
establish that he currently suffers from a disability as a 
result of exposure to cold weather during service.  His 
service medical records reflect no such injuries on 
separation, and he has testified that he was never diagnosed 
with frostbite.  

Furthermore, the competent evidence of record contains no 
indication that the veteran has a current disability that is 
the result of exposure to the cold.  There is no evidence of 
neurological disability, as a September 2003 neurological 
evaluation found sensation to pinprick and vibratory 
stimulation of the veteran's legs to be normal.  The veteran 
has stated that he has problems with his knees and his 
joints, but he has provided no medical opinion to support 
this contention.

At the June 2004 Decision Review Officer (DRO) hearing, the 
veteran's representative testified that the veteran saw a 
cold weather injury doctor who examined the veteran's 
injuries and determined they were caused during the veteran's 
military service.  However, no such records are contained in 
the claims file, and the veteran has not made VA aware of any 
such outstanding records.  The Board notes that the 
representative's testimony cannot be accepted as competent 
evidence of etiology because a layperson's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Therefore, because there is no competent evidence that 
indicates the veteran currently suffers from the residuals of 
cold weather injuries to his hands, legs, and feet, the Board 
must deny his claim of service connection.  The preponderance 
of the evidence is against this claim, and it must be denied.

PTSD

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the criteria of Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

The veteran was administered a PTSD screening in August 2003.  
The evaluation report notes that the veteran denied PTSD 
symptomatology, and an Axis I diagnosis was not assigned.  
Likewise, mental health evaluations administered in April and 
May 2005 do not diagnose the veteran with PTSD.  While the 
veteran has testified to several in-service stressors, he has 
not submitted medical evidence that he currently suffers from 
PTSD.  Therefore, without a current diagnosis, the veteran's 
claim of entitlement to service connection for PTSD must be 
denied.  The evidence in this case is not so evenly balanced 
as to apply the benefit-of-the-doubt rule.  The preponderance 
of the evidence is against the claim, and it must be denied.  

Dental Condition

The veteran has requested service connection for a dental 
condition, claiming that most of his teeth had to be pulled 
out shortly after service due to infections caused by the 
repeated scraping of his teeth in service and damage caused 
by chemicals in the drinking water.  
	
Regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient treatment.  38 C.F.R. § 3.381(a).  The 
rating activity will consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred in 
or aggravated in the line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

In addition to the dental conditions for which outpatient 
dental treatment is warranted under 38 C.F.R. § 3.381, 
treatment may be available to the veteran under the 
provisions of 38 U.S.C.A. § 17.161, which sets forth several 
classes of eligibility.  For instance, outpatient dental 
treatment on a one-time completion basis is available to 
veterans with a service-connected noncompensable dental 
disability shown to have been in existence at time of 
discharge or release from active service which took place 
before October 1, 1981, if application was received within 
one year after such discharge or release (Class II 
eligibility).

In addition to treatment on a one-time completion basis, 
outpatient dental treatment is available (regardless of the 
one-year application requirement) for compensable dental 
disability (Class I), noncompensable dental disability 
resulting from combat wounds or service trauma (Class II(a)), 
noncompensable dental disability of those shown to have 
prisoner of war status (Class II(b) and Class II(c)), dental 
disability associated with aggravation of a service-connected 
disability (Class III), those with service connected 
disability rated 100 percent disabling (Class IV), those 
participating in vocational rehabilitation under Chapter 31 
(Class V), or those scheduled for admission or otherwise 
receiving care from VA under Chapter 17 of 38 U.S.C. (Class 
VI).  38 C.F.R. § 17.161.  For the purposes of determining 
whether a veteran has Class II(b) eligibility for dental care 
under 38 C.F.R. § 17.161, the term "service trauma" does not 
include the intended effects of treatment provided during the 
veteran's military service, including tooth extraction.  See 
VAOPGCPREC 5-97 (January 22, 1997).
 
A compensable, 10 percent, disability evaluation is warranted 
where the lost masticatory surface cannot be restored by 
suitable prosthesis and there is loss of all lower anterior 
teeth or all upper and lower teeth on one side; a zero 
percent disability rating is warranted where the loss of 
masticatory surface can be restored by suitable prosthesis.  
These ratings apply only to bone loss through trauma or 
disease, such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  38 C.F.R. § 4.150, 
Diagnostic Code 9913.

The veteran has not presented any medical evidence suggesting 
that he currently has a compensable dental disorder or 
disability which is related to the period of active service.  
The veteran's October 1942 enlistment record shows tooth 
number 8 on the left and tooth number 8 on the right were 
missing.  An in-service dental record indicates the veteran 
was treated for heavy calculus in late September 1945.  This 
record notes that tooth number 8 on the right was missing and 
that teeth numbers 8 and 16 were missing on the left.  The 
record also notes that dental foci, or infections, are not 
suspected, and no caries are noted.  The February 1946 
separation examination notes the missing tooth number 8 on 
the right and teeth numbers 8 and 16 on the left, and it does 
not indicate the presence of any other dental condition.  

The Board concludes that the provisions of 38 U.S.C.A. § 1154 
(West 2002) do not apply, as the veteran has not alleged that 
he incurred dental trauma while engaging in combat with the 
enemy.  Instead, he has indicated that chemicals in the 
drinking water and infections caused by scraping calculus off 
of his teeth caused his teeth to deteriorate, and that his 
teeth were extracted shortly after service.  Thus, the 
preponderance of the evidence shows that there was no dental 
trauma during service.

The veteran had missing teeth on service discharge and 
alleges, in essence, treatable periodontal disease in 
service.  It is not shown that there is lost masticatory 
surface which cannot be restored by suitable prosthesis, or 
that there is loss of all lower anterior teeth or all upper 
and lower teeth on one side due to in-service periodontal 
disease.  Therefore, the veteran is not entitled to 
outpatient dental treatment per 38 C.F.R. § 3.381(a), which 
refers to 38 C.F.R. § 17.161.  Under 38 C.F.R. § 17.161 Class 
I, there must be a compensable disability, and there is not.  
Additionally, he is not entitled to outpatient treatment of 
these under 38 C.F.R. § 17.161, Class II (a), as there is no 
combat wound or service trauma.
 
Furthermore, he is not entitled to dental treatment on a one-
time completion basis as he was discharged from service in 
1946 and initial record of a claim for dental treatment was 
not made until 2003.  Finally, it is neither claimed nor 
shown that the appellant meets any of the other dental 
treatment eligibility categories set forth in 38 C.F.R. § 
17.161.
 
Under the circumstances, service connection for dental 
disorder for compensation and treatment purposes is not 
warranted.  Accordingly, the claim for service connection for 
a dental disorder, for the purposes of VA outpatient dental 
treatment, is denied.

IV.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Shoulder Rash

A review of the record reflects that the veteran's shoulder 
rash is currently assigned a noncompensable rating under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  Under this diagnostic 
code, a noncompensable rating is warranted if less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas are affected; and, no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.

The most current evidence of record is a November 2004 VA 
skin examination.  At this examination, the veteran stated 
that he had lesions on the posterior chest and that he had 
had no treatment and was not under treatment at the time of 
the examination.  On review, the examiner determined that the 
lesions in question covered 0 percent of the exposed area and 
10 percent of the entire body.  However, the examiner opined 
that these lesions were most likely related to the veteran's 
age and not related to any skin rash that may have been 
present on the shoulders during military service.  The claims 
file contains no other evidence on this issue.  Therefore, 
the Board finds that the noncompensable disability rating is 
proper.  The preponderance of the evidence is against the 
claim, and it must be denied.  

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  There has been no showing that the 
veteran's shoulder rash causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the Board finds that no evidence currently of record shows 
that there is an exceptional or unusual disability picture in 
this case, which renders impracticable the application of the 
regular schedular standards.

Degenerative Joint Disease of the Right Ankle

The veteran's right ankle disability is currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic 
Code 5271 specifically pertains to limitation of motion of 
the ankle.  It provides a 10 percent rating for 
symptomatology reflective of disabilities with moderate 
limitation of motion and a 20 percent rating for disabilities 
involving marked limitation of motion.  Because the Rating 
Schedule does not define the terms "moderate" and 
"marked," the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  The Board must also consider whether a 
higher disability rating is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board observes that 20 percent is the 
maximum evaluation provided under Diagnostic Code 5271.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On VA examination in November 2004, the veteran's ankle moved 
from 25 degrees dorsiflexion to 45 degrees of plantar 
flexion.  The normal range of motion for the ankle is 20 
degrees dorsiflexion and 45 degrees plantar flexion.  There 
was some chronic thickening of the right ankle tissues in the 
area where the veteran's in-service injury had occurred.  
There were good pedal pulses and sensation was intact.  The 
examiner did not detect definite evidence of instability on 
clinical examination.  The joint was not painful on motion.  
The examiner noted that the veteran did not have additional 
difficulties or limitations following repetitive use unless 
he happened to re-turn his ankle.  The examiner also noted 
the veteran did not have flare-ups unless he happened to re-
turn the ankle.  X-rays from September 2003 showed 
degenerative changes at the ankle and talonavicular joints.  
The examiner diagnosed degenerative joint disease involving 
the right ankle, which seemed to be related to an in-service 
injury with recurrent instability of the ankle.  

Applying the standards listed above, the Board has determined 
that a loss of 5 degrees dorsiflexion and 0 degrees plantar 
flexion, with no pain on motion, no difficulties with 
repetitive use, and no flare-ups, qualifies as a moderate 
limitation of motion under Diagnostic Code 5271.  Therefore, 
the 10 percent disability rating under Diagnostic Code 5271 
is proper.

The Board has also considered whether the veteran's 
disability would more accurately be rated under an 
alternative diagnostic code.  The other diagnostic codes 
pertaining to ankle disabilities are Diagnostic Codes 5270, 
5272-5274.  Of these, Diagnostic Codes 5270 and 5272 do not 
apply because they involve ankylosis, which the veteran does 
not have.  Nor does Diagnostic Code 5273 (os calcis or 
astragalus, malunion of) or 5274 (astragalectomy) apply, as 
evidence indicates the veteran has neither condition.  
Likewise, rating the veteran for degenerative joint disease 
under Diagnostic Code 5003 does not result in a higher 
disability rating, as DC 5003 directs that the disability be 
rated for limitation of motion of the affected joint.  DC 
5271 already does this.  Finally, the Rating Schedule does 
not provide for separate disability ratings for arthritis and 
limitation of motion of the ankle.  Therefore, assigning 
multiple ratings for the veteran's ankle disability would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2006).  
The preponderance of the evidence is against the claim, and 
it must be denied.   

The Board finds no evidence of an exceptional disability 
picture; the veteran has not required hospitalization due to 
his right ankle disability, and marked interference with 
employment is not shown.  See 38 C.F.R. § 3.321(b)(1).  
Accordingly, referral for extraschedular consideration is not 
warranted.  



ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for defective vision is 
reopened and, to this extent only, the appeal of this issue 
is granted.  

As new and material evidence has been presented, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened and, to this extent only, the appeal of this 
issue is granted.  On a merits determination, service 
connection for bilateral hearing loss is denied.

As new and material evidence has been presented, the claim of 
entitlement to service connection for tinnitus is reopened 
and, to this extent only, the appeal of this issue is 
granted.  On a merits determination, service connection for 
tinnitus is denied.

Entitlement to service connection for a major depressive 
disorder is denied.

Entitlement to service connection for dementia is denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for a dental condition is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for cold weather injuries 
to the hands, legs, and feet is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to a compensable evaluation for a bilateral 
shoulder rash is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the right ankle, currently evaluated as 10 percent 
disabling, is denied.  


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  It is noted that the veteran has not received a VA 
examination to determine whether he has a current eye 
disability as a result of the acid spill for which he was 
treated in service.  With regard to the veteran's claim on 
entitlement to service connection for distorted vision, a 
January 2004 VA Medical Center problem list indicates the 
veteran has received VA medical treatment for visual 
disturbances, not elsewhere classified, in addition to 
myopia, retinal detachment, and lens replacement.  Because 
the nature of these unclassified visual disturbances is 
unclear, the Board believes a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any optometry or 
ophthalmology records regarding the 
veteran's claimed eye disability that are 
not already associated with the veteran's 
claims file.

2.  The appellant should also be afforded 
a VA examination with an individual with 
the appropriate expertise to determine 
whether the veteran has a current eye 
disability that is etiologically related 
to his in-service exposure to battery acid 
or otherwise related to service.  The 
appellant's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.   

All tests and studies deemed necessary 
should be accomplished and clinical 
findings should be reported in detail.  
Based on the examination results, review 
of the appellant's pertinent medical 
history, and a review of records contained 
in the claims folder, the examiner is 
asked to provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or more) that any 
current eye disability originated in 
service, was aggravated during service, or 
is otherwise etiologically related to 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Thereafter, and following any other 
appropriate development, the RO should 
readjudicate the remanded claim.  If the 
determination remains to any extent 
adverse to the claimant, he and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
K. Parakkal
        Acting Veterans Law Judge, Board of Veterans' 
Appeals 


 Department of Veterans Affairs


